Citation Nr: 9906701	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  93-06 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1977 to July 1985.

This appeal to the Board of  Veterans' Appeals (Board) arises 
from a rating decision in March 1992 by the Department of 
Veterans Affairs (VA) regional office (RO) in Reno, Nevada.

A decision by the Board in January 1989 denied entitlement to 
service connection for psychiatric disability.  That decision 
was not appealable to the United States Court of Veterans 
Appeals (now renamed the United States Court of Appeals for 
Veterans Claims) (Court).  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  In 
December 1991 and thereafter, the veteran submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found that the additional evidence was not new and 
material and the current appeal ensued.

By a decision on January 19, 1995, the Board found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  The veteran appealed the Board's 
decision to the Court, which vacated the Board's January 19, 
1995, decision and remanded the case to the Board for 
additional adjudication.  [redacted].


FINDINGS OF FACT

1.  A decision by the Board of Veterans' Appeals in January 
1989 denied entitlement to service connection for a 
psychiatric disability on the basis that the veteran had not 
had an acquired psychiatric disorder during active service or 
since service.

2.  Additional evidence submitted since January 1989 is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  A decision by the Board of Veterans' Appeals in January 
1989, denying entitlement to service connection for 
psychiatric disability, is final.  38 U.S.C.A. § 7104(b)(West 
1991); 38 C.F.R. § 3.104(a)(1998).

2.  Additional evidence presented or secured since January 
1989 is new and material, and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a)(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as provided in § 5108, when a claim is disallowed by 
the Board the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).  If new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991).  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In order to be "material," evidence must be probative as to 
each element which was a specified basis of the prior final 
disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996); Hodge 
v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998); Elkins v. 
West, 
No. 97-1534 (U.S. Vet. App. Feb.17, 1999)(en banc).

In the veteran's case, the specified basis of the decision by 
the Board in January 1989, denying service connection for 
psychiatric disability, was that the veteran did not have a 
chronic acquired psychiatric disorder either during active 
service or since service, but that he had only a personality 
disorder.  The Board concluded that under applicable law and 
regulations, service connection could not be granted for a 
personality disorder.

Additional evidence presented or secured since the Board's 
January 1989 decision includes: a diagnosis of atypical 
psychosis in October 1991 on admission to a public hospital; 
and a diagnosis of chronic, severe paranoid schizophrenia in 
August 1992 at a VA mental health clinic.  The Board finds 
that these items of additional evidence are new and, also, 
probative as to the basis of the prior denial of the 
veteran's claim and must be considered in order to fairly 
decide the merits of the claim.  Therefore, the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder will be reopened and considered on a de 
novo basis.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§§ 3.104(a), 3.156(a) 


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.



REMAND

The record reveals that that during active service the 
veteran was found to have a personality disorder, 
predominantly characterized as a paranoid personality 
disorder. In February 1987 a physician who performed a VA 
psychiatric examination on a contract basis diagnosed the 
chronic acquired psychiatric disease of paranoia.  However, 
two VA psychiatrists who examined the veteran in May 1988 at 
the Board's request both were of the opinion that the veteran 
had a paranoid personality disorder rather than acquired 
psychiatric disease.  Personality disorders, as such, are not 
diseases or injuries within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c).

The evidence in the veteran's case also includes records of 
several periods of hospitalization in 1991 and 1992 at a 
public mental hospital.  On admission to the hospital in 
October 1991, diagnoses (utilizing the multiaxial system of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders--Third Edition, 
Revised) included: on Axis I, atypical psychosis; and, on 
Axis II, no diagnosis.  During a second admission to the same 
facility, diagnoses in December 1991 were: on Axis I, 
paranoid psychosis; and, on Axis II, mixed personality 
disorder with paranoid and obsessive compulsive features.  
During a third admission, from December 1991 to January 1992, 
the discharge diagnoses were: on Axis I, no diagnosis; and, 
on Axis II, personality disorder, paranoid type.  

The evidence of record also includes a notation in August 
1992 by a multidisciplinary team at a VA mental health clinic 
that, after an intake interview, the diagnosis was chronic, 
severe paranoid schizophrenia.  (The veteran refused 
treatment at the clinic at that time.)

In the decision vacating the Board's prior denial of the 
veteran's claim, the Court noted that 38 C.F.R. § 4.127 
provides that "disability resulting from a mental disorder 
that is superimposed upon...a personality disorder may be 
service connected" and that 38 C.F.R. § 4.125(b) provides 
that "If the diagnosis of a mental disorder is changed, the 
rating agency shall determine whether the new diagnosis 
represents progression of the prior diagnosis, correction of 
an error in the prior diagnosis, or the development of a new 
and separate condition."  (These were changes to the rating 
schedule which became effective November 7, 1996; see 61 Fed. 
Reg. 52, 698-52,699 (Oct. 8, 1996).)  The Court said that VA 
was under a self-imposed duty to account for the differing 
diagnoses, and determine whether the veteran's current 
condition is related to the paranoid personality disorder.  
Therefore, the Board has determined that this case should be 
remanded to the RO for further development of the evidence.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
undergo a psychiatric examination.  The 
examiner should review the veteran's 
claims file and a copy of this REMAND.  
The examiner should determine whether the 
veteran currently has an acquired 
psychiatric disorder on Axis I and/or a 
personality disorder on Axis II, using 
the multiaxial system of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed., 1994).  In the event that the 
examiner renders an Axis I diagnosis and 
an Axis II diagnosis, he or she should 
offer an opinion on the question of 
whether the Axis I disorder is a 
progression or maturation of the 
personality disorder found during the 
veteran's period of active service or is 
a new and separate condition.  A detailed 
rationale for all opinions expressed 
should be provided.

The RO should then ensure that the requested actions have 
been completed and review the evidence to determine whether 
the veteran's claim may now be granted.  If the decision 
remains adverse to the veteran, he and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case and an opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to obtain 
clarifying medical information.  By this REMAND the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

- 4 -


- 1 -


